Citation Nr: 1230925	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disorder, including glaucoma, and Stargardt's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1993 to March 1994, and from April 1994 to May 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a petition to reopen a claim  for service connection for glaucoma. 

In a June 2010 decision, the Board reopened the Veteran's claim, and then remanded it for further development of the evidence.

Presently, the Board recharacterizes the Veteran's claim on appeal from one limited in scope to glaucoma, to that involving service connection for an eye disorder,              to specifically include both glaucoma and Stargardt's disease. As will be explained below, the Board reframes the issue in light of the Veteran's contentions as well as what the evidence objectively indicates regarding the extent of current disability shown (as including Stargardt's disease). The RO will have the opportunity to address this expanded theory of entitlement on remand. See Bernard v. Brown,             4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.








REMAND

Unfortunately, development on this claim has not been completed in accordance with the Board's prior remand instructions. Further action must be undertaken            to supplement the record before issuance of an appellate decision in the matter. 

The Veteran's claim was previously framed entirely as one for service connection for glaucoma. In this regard, the service treatment records (STRs) established on        at least one occasion a diagnosis of "glaucoma suspect," but the Veteran was never found therein to have had the fully manifested syndrome of glaucoma.

In April 2006, the Veteran underwent a VA Compensation and Pension examination of the eyes, the resultant diagnosis being: "(1) Stargardt's disease - this is [the] most likely cause of blurry vision in both eyes; (2) glaucoma likely - this is less likely than not the cause of current complaints." 

In June 2010, the Board reopened the claim for service connection for glaucoma        in light of the new diagnosis of "glaucoma likely," but remanded the underlying claim on the merits. In so doing, the Board observed that the April 2006 VA examiner had only stated that the Veteran's blurry vision was due to a separate eye disability and not to glaucoma. The examiner meanwhile had failed to address whether the Veteran's recent diagnosis of glaucoma was incurred during service, or was etiologically related to her diagnosis of glaucoma suspect while in service. Consequently, the Board remanded the claim for a new VA examination addressing the dispositive issue of causation.

Thereafter, the Veteran underwent VA re-examination in June 2010 by the same ophthalmologist. The diagnosis given was Stargard's disease and glaucoma, open angle. The VA examiner then indicated as follows: "Patient has poor vision due to Stargardt's disease and associated maculopathy. This is not related to her diagnosis of 'glaucoma suspect' while in the military. She also had glaucoma but this is not likely the cause of vision loss. She has good rims on her optic nerves. She is treated with Travatan and the pressure is still a little high." 

The RO found this examination report to be inadequate as it did not address the fundamental issue of whether the Veteran's claimed glaucoma was etiologically related to military service, and returned the case to the VA examiner for further inquiry.

Another VA examination was completed in September 2011 upon which the diagnosis was Stargardt's disease, and the opinion was given that "poor vision           is due to Stargardt's disease and is less likely than not related to the explosion         [the Veteran] was near." 

Unfortunately, even after this supplemental examination, the Board does not have a competent and probative opinion before it on the essential question of whether glaucoma had its onset during the Veteran's military service, or is otherwise etiologically related to service. The Board's prior remand directive expressly requested such a medical opinion. Under VA law, a remand by the Board confers  on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board has no other option but to remand this case for yet another  VA Compensation and Pension examination to definitively address the issue of medical causation. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011);          38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines          it is necessary to decide the claim).  

As a further development measure, the Board will expand the characterization of the issue on appeal to include service connection for Stargardt's disease. This is in light of the fact that the Veteran's January 2005 petition to reopen service connection for an eye disorder expressly mentioned "service connection for blindness due to glaucoma and Stargardt's disease." See Robinson v. Shinseki,         557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). There is also a generally applicable duty to construe a claim for service connection broadly in terms of additional medical conditions of record that are diagnostically similar to those for which service connection was initially claimed. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that          in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

Taking into account this expanded issue, the Board likewise ascertains further evidentiary development that will be needed as to determining service connection for Stargardt's disease, a known congenital disorder. 

When there is for consideration for service connection an alleged congenital disorder, there is a distinction to be made between whether it constitutes a congenital "defect" or "disease." A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."         See VAOPGCPREC 82-90 (July 18, 1990). It has been recognized that service connection may be granted for congenital disease, provided initially incurred in or aggravated by military service. The presumption of soundness applies to congenital diseases that are not noted at entry. Id. See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993). The Court has further held that "the presumption of soundness does not, however, apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111." See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Meanwhile, in very limited circumstances service connection is still permissible for a congenital defect where there has been aggravation of the pre-existing condition by superimposed disease or injury.              See again, VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).

The Board is satisfied that the Veteran's diagnosis of Stargardt's disease belongs within the categorization of a congenital "disease." As there was no notation of Stargardt's disease on a service entrance examination, the presumption of sound condition at service entrance applies to this case. Moreover, the Board does note through the STRs a consistent pattern of symptomatology, beginning in               March 1995, of ongoing burning pain, dryness, and light sensitivity to both eyes,  all symptoms which merit investigation as to whether these were precursors of subsequently diagnosed Stargardt's disease. The resultant VA Compensation and Pension examination will therefore include objective medical inquiry into the subject of causation as it specifically pertains to Stargardt's disease. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA ophthalmological examination with a different examiner than who previously evaluated the Veteran. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner initially should determine whether the Veteran's glaucoma at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the diagnosis of "glaucoma suspect" and the pattern of bilateral eye symptomatology therein, and the Veteran's assertions regarding any additional eye trauma therein. The VA examiner should then determine whether the Veteran's Stargardt's disease at least as likely as not was incurred during military service, based upon the pattern of bilateral eye symptomatology therein, including burning pain, dryness and light sensitivity.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.


2. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.          If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

